DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This notice of allowance is in response to the amendment filed on 12 April 2020.
Claims 1, 2, 12, and 14 have been amended.
Claim 17 has been added.
Claim 16 has been cancelled.
All rejections from the previous office action have been withdrawn as necessitated by the amendment.
	Claims 1, 2, 4-7, 12-14, and 17 are pending. Claims 1, and 12 are independent claims.

Drawings
The drawings filed on 12 April 2021 have been entered. However, the drawings remained objected for the following reasons. 
The drawings are objected for the following reasons: a number of reference characters appear to pointing to areas/objects of the background image of FIG 2; however, the background image of FIG 2 is not recognizable and unreadable making it unclear what each reference character is pointing. For example, what is “2” and “P1” exactly pointing to FIG 2.  P1 appears to pointing to two different objects. It is unclear what “2” is supposed to be pointing to. The background image of FIG 2 needs to be replace to better understand FIG 2. It is recommended that FIG 2 does not use a 
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

FIG 2 contains one or more color and/or greyscale/grayscale elements. The use of greyscale is not considered to be "black and white"; therefore; figures containing greyscale elements are viewed as color drawings. The newly filed replacement FIG 2 contained grayscale elements.  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any 


Allowable Subject Matter
Claims 1, 2, 4-7, 12-14, and 17  are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s filed remarks were persuasive. In addition, Applicant’s amendments to the independent claims have overcome the cited art rejections and it has been determined that none of the cited prior art(s) or any other found prior art teach the amended claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 4/12/21 have been fully considered but they are not persuasive. 
On page 10, in regards to the objection of the drawings, Applicant argues that Replacement drawings for FIG 1 and FIG 2 have been submitted that includes well-defined lines and numbers, letters, and an improved resolution for all images included in the drawings. Applicant respectfully asserts that the enclosed Replacement Sheets including Figures 1 and 2 fully comply with the requirements set forth in 37 CFR 1.84(a)(2) and requests withdrawal of the objection. However, the Examiner disagrees.
The Examiner respectfully states that the replacement drawings filed on 4/12/21 have been entered. However, the replacement drawings failed to overcome the drawings objections. While the replacement drawings overcome the issues with FIG 1, the drawings are still objected for the following reasons: A number of reference characters appear to pointing to areas/objects of the background image of FIG 2; however, the background image of FIG 2 is not recognizable and unreadable making it unclear what each reference character is pointing. For example, what is “2” and “P1” exactly pointing to FIG 2.  P1 appears to pointing to two different objects. It is unclear what “2” is supposed to be pointing to. The background image of FIG 2 needs to be replace to better understand FIG 2. It is recommended that FIG 2 does not use a screenshot/image as the figure. Furthermore, reference markers 1 and 2 in the boxes of FIG 2 are not mentioned in the description. In addition, “Effect” is spelled incorrectly multiple times. In addition, FIG 2 contains one or more color and/or greyscale/grayscale elements. The use of greyscale is not considered to be "black and white"; therefore; 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/D. F./
Examiner, Art Unit 2177

						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175